DETAILED ACTION
This action is in response to the application filed 20 November 2019, claiming benefit back to 1 July 2019.
	Claims 1 – 20 are pending and have been examined.
	This action is Non-Final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 25 February 2020 has been considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims  1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claimed invention, when the claims are taken as a whole,  is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   

Step 2A – 1: The claims recite a Judicial Exception. Exemplary independent claim 1 recites the limitations of determining, based on the historical maintenance information, an expected upcoming maintenance event for the asset within the period of time; determining, based on the dynamic asset value information and the predicted utilization of the asset for the period of time, a time series of predicted value of the asset over the period of time; and determining, based on the time series of predicted value of the asset over the period of time, a recommended window of time for performing the expected upcoming maintenance event. 
	These limitations, as drafted, are a process that, under its broadest reasonable interpretation, covers scheduling maintenance activities, which is a method of organizing human activity (e.g. interpersonal and intrapersonal activities, such as human behavior), by performance of the limitations in the mind, but for the recitation of generic computer components.  The claimed invention is a method to determine when to perform maintenance activities based on collected data regarding the component.  Further, the claim 1. 

Step 2A – 2: This judicial exception is not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  
The claim recites the additional limitations of accessing historical maintenance information related to an asset; accessing dynamic asset value information related to the asset; accessing a predicted utilization of the asset for a period of time; and a computing system having one or more hardware computer processors and one or more non-transitory computer readable storage device (only in preamble).   The accessing steps are recited at a high level of generality (i.e. as a general means of gathering data for use in the determining steps), and amount to mere data gathering, which is a form of insignificant extra-solution activity.  The computer system, which only appears in the preamble, is also recited at a high level of generality, and is merely a tool on which to perform the steps. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component.  
	The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
	Further, the claims do not provide for recite any improvements to the functioning of a computer, or to any other technology or technical field; applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; applying the judicial exception with, or by use of, a particular machine; effecting a transformation or reduction of a particular article to a different state or thing; or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
	The claim is directed to the abstract idea.

buySAFE, Inc. v. Google, Inc., 765 F.3d 1350.  )
Turning to the dependent claims, none of the claimed features of the dependent claims further limit the claimed invention in such a way to direct the claimed invention to statutory subject matter (e.g. change the scope of the claimed invention as to no longer be directed towards an abstract idea, or include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims other than the abstract idea per se), nor do they add limitations that, when taken as a combination, result in the claim as a whole amounting to significantly more than the judicial exception. In respect to exemplary dependent claims 2 – 16: 
Claims 2 and 3 merely further describe the data;
Claim 4 merely recites additional well-understood, routine and conventional activities2;
	Claims 5 and 6 merely recite additional mental steps;
	Claims 8, 9, and 10 merely further describe the data / metrics;
	Claims 11 – 13 merely further describe the time window;
	Claims 14, 15, and 16 merely describe presenting the results of the abstract processes3 and receiving user input, which is a generic computer function (e.g. receiving, processing, and storing data). 
	
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims other than the abstract idea per se [e.g. a computer system; a hardware computer processor; a non-transitory computer readable medium] amount to no more than  mere instructions to implement the idea on a 4  [e.g. performing repetitive calculations;  receiving, processing, and storing data; electronically scanning or extracting data from a physical document;  electronic recordkeeping;  automating mental tasks;  receiving or transmitting data over a network, e.g., using the Internet to gather data] . 
Applicant’s specification, at, e.g., paragraphs [0099]-[0104], provides evidence of generic computer hardware performing generic, well-known, computer functions. 

Viewed as a whole, these additional claim elements, both individually and in combination, do not provide meaningful limitations to transform the above identified abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more (e.g. improvements to another technology or technical fields, improvements to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment) than the abstract idea itself.   Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation5.
Alice Corporation Pty. Ltd. v. CLS Bank International, 573 U.S. No. 13–298.            
            
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 7 – 10, and 12 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wetzer (U.S. 2002/0143421) in view of Mandava (U.S. 2015/0212808). 
	Claims 17 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wetzer (U.S. 2002/0143421) in view of Mandava (U.S. 2015/0212808). 

In respect to claims 1 and 17, Wetzer discloses a computerized method and system, performed by a computing system having one or more hardware computer processors and one or more non-transitory computer readable storage device storing software instructions executable by the computing system to perform the computerized method comprising:
	accessing historical maintenance information related to an asset (see at least  [0036] Returning to FIG. 1, the scheduler 40 defines maintenance activities which are expressed as planned maintenance data. Planned maintenance data refers to what maintenance should take place and when the maintenance should take place based on the estimated remaining reliable life span of the component or the equipment and an installation date of the component on the equipment. The scheduler 40 may store planned maintenance activities in the third database 30 and historical maintenance data in the fourth database 32 [i.e. accessing historical maintenance information related to an asset]); 
	accessing dynamic asset value information related to the asset (see at least  [0032] The longevity estimator 36 may support predictive maintenance by executing one or more of the following activities: (1) passing through a reference estimated longevity provided by the supplier data source 12 or the operational data source 14 to the scheduler 40; (2) modifying a reference estimated longevity provided by the supplier data source 12 to be consistent with the usage data provided by the operational data source 14; (3) deriving a reference estimated longevity for a component by using usage data, historical maintenance data, or both; ( 4) monitoring component performance or system performance with reference to a predetermined performance profile, while the component or system  is in use, and (5) identifying performance anomalies,
potential deficiencies, or actual deficiencies relative to the requisite predictive maintenance) 6; 
	accessing a predicted utilization of the asset for a period of time (see at least [0028] ... Further, usage data may be based on predicted or anticipated demand for prospective use of the equipment; see further  [0034] The component longevity estimator 36 may use the usage data and the longevity reference data (from the supplier data source 12) to revise the longevity reference data to a revised value. The longevity estimator 36 may scale the reference longevity data based upon the usage data. That is, the reference longevity data may contain an inherent assumption about the longevity based on an assumed usage rate or level. If the usage data indicates that the component or equipment exceeds ( e.g., materially exceeds) the assumed usage rate, the longevity estimator 36 may shorten the reference longevity to a revised reference longevity...);
	determining, based on the historical maintenance information, an expected upcoming maintenance event for the asset within the period of time (see at least [0035] The scheduler 40 determines a remaining estimated reliable life span of a component. FIG. 2 is a graphical timeline that illustrates the remaining estimated life span. The longevity data defines an estimated longevity date with reference to the installation date of a component assuming a certain level (e.g., a minimum requisite level) of maintenance or supportive maintenance takes place. The longevity date refers to the expiration date or the last date on which the component is estimated to provide reliable service that meets or exceeds the reliability threshold. The estimated remaining life span of the component represents the interval between the present date or an elapsed time and the expiration date);
	determining, based on the dynamic asset value information and the predicted utilization of the asset for the period of time, a [time series of] predicted value of the asset over the period of time (see at least [0034]... As a result, the remaining estimated reliable life span preferably provides a realistic and 
	determining, [based on the time series of] predicted value of the asset over the period of time, a recommended window of time for performing the expected upcoming maintenance event (see at least [0036] Returning to FIG. 1, the scheduler 40 defines maintenance activities which are expressed as planned maintenance data. Planned maintenance data refers to what maintenance should take place and when the maintenance should take place based on the estimated remaining reliable life span of the component or the equipment and an installation date of the component on the equipment. The scheduler 40 may store planned maintenance activities in the third database 30 and historical maintenance data in the fourth database 32). 	Wetzer may not explicitly disclose determining a time series of predicted value of the asset over the period of time.
	Analogous art Mandava discloses a time series of predicted value of the asset over the period of time 7 (see at least [0040] FIG. 4 illustrates an example embodiment to identify a time slot for software maintenance based on forecast usage. As before, some or all of these factors may be used to select the time slot. History 406 represents the execution history (sometimes referred to as workload history) for this particular system. By examining history 406, it may be possible to identify a time period where a likely time slot may exist. In FIG. 4, this time period is illustrated by time period 408. Time period 408 may be over any particular time frame...; see further  [0041] The next (or next several) future occurrence of time period 408 may be examined for appropriate time slots. Job schedule 400 represents the forecasted jobs that will execute over the next future occurrence of time period 408. As indicated in FIG. 4, job 1 is scheduled to execute on a periodic basis as indicated by job 416 and job 418. Jobs 420,422 and 424 are also scheduled to execute in the indicated time slots); and 
	determining, based on the time series of predicted value of the asset over the period of time, a recommended window of time for performing the expected upcoming maintenance event (see at least [0044] FIG. 5 illustrates an example embodiment to identify a time slot for software maintenance based on forecast usage. FIG. 5 illustrates job schedule 500 and policy 502...; see further [0045] Job schedule 500 shows a plurality of jobs that are scheduled to run at various time slots. In the job schedule job 508 is 
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the differences between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is the time series of forecasted usage of equipment of Mandava with the longevity estimate using forecasted usage in Wetzer. 
Thus, the simple combination of one known element with another producing a predictable result of showing the predicted usage of equipment over time to determine both a longevity and a time at which to perform maintenance, renders the claim obvious. 

In further respect to claim 17, Wetzer further discloses a hardware computer processor and a non-transitory computer readable medium having software instructions stored thereon, the software instructions executable by the hardware computer processor (see at least [0022] ... The data processor 34 may include one or more microprocessors, electronic memory supporting the functionality of the microprocessor or microprocessors, and software instruction modules stored in the microprocessor or microprocessors, the electronic memory, or any combination of the foregoing elements).
	
In respect to claims 2 and 18, the combined invention of Wetzer and Mandava discloses the computerized method of claim 1 and system of claim 17  (see Id.), Wetzer further disclosing wherein the predicted utilization is based on expected values of an input to the asset over the period of time8 (see at least [0034]... As a result, the remaining estimated reliable life span preferably provides a realistic and reliable estimate of performance of the mechanical equipment under actual operating conditions because the revised longevity reference data considers the usage data. Therefore, the expiration date or the longevity data may be modified based on the collection of usage data from sensors 51 on or affiliated with the equipment).

In respect to claims 3 and 19, the combined invention of Wetzer and Mandava discloses the computerized method of claim 2 and system of claim 18 (see Id.), Wetzer further disclosing wherein the dynamic asset value information includes a dynamic value model and the predicted utilization is further based on evaluation of the expected values of the input to the asset by the dynamic value model 9 (see at least  [0025] Configuration data may include manufacturing data. The supplier data source 12 may provide manufacturing data concerning a component. For example, the supplier data source 12 may provide longevity reference data on a component of the equipment or the equipment. The longevity reference data indicates the expected life span of a component).

In respect to claim 7, the combined invention of Wetzer and Mandava discloses the computerized method of claim 1 (see Id.), Wetzer further disclosing further comprising: generating the dynamic asset value information based on sensor data from one or more sensors on the asset (see at least  [0029] As shown in FIG. 1, an electrical assembly 49, associated with the equipment, may support an onboard sensor 51 that transfers data to the operational data source 14 via a removable wireline data interface 53 (e.g., connector coupled to cables), as indicated by the dashed line connecting the operational data source 14 to the electrical assembly 49. The operational data source 14 feeds the sensor data on actual operating conditions associated with at least one component or the equipment to the data processing system 44 for interpretation by the longevity estimator 36, a predictive maintenance controller, or another processing module; see further [0034] ... Therefore, the expiration date or the longevity data may be modified based on the collection of usage data from sensors 51 on or affiliated with the equipment).

In respect to claim 8, the combined invention of Wetzer and Mandava discloses the computerized method of claim 1 (see Id.), Wetzer further disclosing computerized method of claim 1, wherein the dynamic asset value information indicates variance in a performance metric of the asset based on an input value (see at least  [0032] The longevity estimator 36 may support predictive maintenance by executing one or more of the following activities: (1) passing through a reference estimated longevity provided by the supplier data source 12 or the operational data source 14 to the scheduler 40; (2) modifying a reference estimated longevity provided by the supplier data source 12 to be consistent with the usage data provided by the operational data source 14; (3) deriving a reference estimated longevity for a component by using usage data, historical maintenance data, or both; (4) monitoring component performance or system performance with reference to a predetermined performance profile, while the component or system  is in use, and (5) identifying performance anomalies [i.e. indicates variance in a performance metric of the asset based on an input value], potential deficiencies, or actual deficiencies relative to the requisite predictive maintenance)

In respect to claim 9, the combined invention of Wetzer and Mandava discloses the computerized method of claim 8 (see Id.), Wetzer further disclosing wherein the performance metric is an output quantity or rate of the asset (see at least [0032]...(3) deriving a reference estimated longevity for a component by using usage data, historical maintenance data, or both; ( 4) monitoring component performance or system performance with reference to a predetermined performance profile, while the component or system is in use [i.e. an output quantity or rate of the asset] , and (5) identifying performance anomalies, potential deficiencies, or actual deficiencies relative to the requisite predictive maintenance).

In respect to claims 10 and 20, the combined invention of Wetzer and Mandava discloses the computerized method of claims 9 and system of claim 19 (see Id.), Wetzer further disclosing wherein a second performance metric is a value of the asset that is determined based at least on the output quantity or rate of the asset (see at least [0032 The longevity estimator [i.e. a second performance metric] 36 may support predictive maintenance by executing one or more of the following activities: [i.e. a second performance metric is a value of the asset that is determined based at least on the output quantity or rate of the asset]...  (4) monitoring component performance or system performance with reference to a predetermined performance profile, while the component or system is in use [i.e. an output quantity or rate of the asset]). 

In respect to claim 12, the combined invention of Wetzer and Mandava discloses the computerized method of claim 1 (see Id.), Mandava further disclosing wherein the recommended window of time is during a lowest predicted value of the asset (see at least [0049] System 600 is then informed of the upgrade and system selects an appropriate upgrade slot. This may be accomplished, for example, by evaluating the utilization history as indicated by operation 610. System 600 may then forecast the utilization over a time period as indicated by operation 612. Once that is done, then the system may select a time slot that complies with the appropriate policies as indicated by operation 614. Rather than select a time slot, in an alternate embodiment, system 600 may simply select one or more proposed time slots and return the proposed slot to system 602).

In respect to claim 13, the combined invention of Wetzer and Mandava discloses the computerized method of claim 1 (see Id.), Mandava further disclosing wherein the recommended window of time is during less preferred times10 (see at least [0046] Depending on whether it is more important to schedule 

In respect to claim 14, the combined invention of Wetzer and Mandava discloses the computerized method of claim 1 (see Id.), Mandava further disclosing further comprising: generating user interface data renderable to display an interactive graphical user interface including a time series graph representative of the determined time series of predicted value (see at least [0044]-[0045] and FIG. 5). 

In respect to claim 15, the combined invention of Wetzer and Mandava discloses the computerized method of claim 14 (see Id.), Mandava further disclosing wherein the interactive graphical user interface is configured to receive an input from a user selecting a portion of the time series graph, and the method further comprises scheduling the maintenance event at a time associated with the selected portion of the time series graph (see at least [0045] Job schedule 500 shows a plurality of jobs that are scheduled to run at various time slots. In the job schedule job 508 is dependent on job 504 as illustrated by dashed line 510 and job 514 is dependent on job 512 as illustrated by dashed line 516. Looking at job schedule 500, the lowest utilization begins after job 520 finishes running Thus, selected time slot 528 (the time slot selected for the upgrade) may start after job 520 finishes as shown by dashed line 530).

In respect to claim 16, the combined invention of Wetzer and Mandava discloses the computerized method of claim 1 (see Id.), Wetzer further disclosing further comprising: generating user interface data renderable to display an interactive graphical user interface including the recommended window of time and a user interface control usable by a user to adjust the recommended window of time (see at least [0090] Notwithstanding the above operation of the scheduler 40, any of the embodiments of the data processing system (44, 144, 244, or 344) may include a user interface ( e.g., a graphical user interface) to allow an operator to control and schedule the predictive maintenance procedure. For example, a user of the user interface may seize control of the scheduler 40 and schedule maintenance activity based on one or more of the following items). 

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Wetzer (U.S. 2002/0143421) in view of Mandava (U.S. 2015/0212808), in further view of Elder (U.S. 2015/0286994).

4, the combined invention of Wetzer and Mandava discloses the computerized method of claim 1 (see Id.), and while Wetzer discloses historical maintenance data, including data entered by a worker (see at least [0036] Returning to FIG. 1, the scheduler 40 defines maintenance activities which are expressed as planned maintenance data. Planned maintenance data refers to what maintenance should take place and when the maintenance should take place based on the estimated remaining reliable life span of the component or the equipment and an installation date of the component on the equipment. The scheduler
40 may store planned maintenance activities in the third database 30 and historical maintenance data in the fourth database 32. A manual or automatic entry of at least one maintenance worker may trigger the transfer of the planned maintenance data from the third database 30 to the fourth database 32, once a maintenance activity for an equipment is complete. For example, a maintenance worker may enter a confirmation that a maintenance activity has been successfully completed via the operational data source 14), the combined invention may not explicitly disclose wherein the historical maintenance information includes one or more documents in an image format, the method further comprising: performing character recognition of the one or more documents; and  parsing information in the one or more documents to identify maintenance events.
	Analogous art Elder discloses wherein the historical maintenance information includes one or more documents in an image format, the method further comprising: performing character recognition of the one or more documents; and parsing information in the one or more documents to identify maintenance events (see at least [0060] ... The maintenance data may be uploaded as a scanned document file or a photo file of a receipt or a maintenance record. The system 100 may then perform an optical character recognition of the file and automatically extract information from the file to update the maintenance record into one or more fields of the data structure 300 in the database 135).
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the differences between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is the optical character recognition and data extraction of manually entered maintenance data of Elder with the manually entered maintenance data of Wetzer and Mandava. 
Thus, the simple combination of one known element with another producing a predictable result of automatically extracting manually entered information for inclusion in a database for later reference,  renders the claim obvious. 
	
In respect to claim 5, the combined invention of Wetzer, Mandava and Elder discloses the computerized method of claim 4 (see Id.), Wetzer further disclosing further comprising: for each identified maintenance event, generating a maintenance event object11(see at least [0036], [0042] ... the data processing system 44 may transfer the applicable planned maintenance data from the third database 30 into the fourth database 32 as historical maintenance data. The historical maintenance data may contain the maintenance history for a mechanical equipment on a component-by-component basis).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wetzer (U.S. 2002/0143421) in view of Mandava (U.S. 2015/0212808), in further view of Elder (U.S. 2015/0286994), in further view of Tonack et al (U.S. 2007/0043536, hereinafter Tonack). 

In respect to claim 6, the combined invention of Wetzer, Mandava and Elder discloses the computerized method of claim 5 (see Id.), Wetzer further disclosing determining one or more of: [an interval between the related maintenance events]; one or more asset types impacted by the maintenance events (see at least [0061] ... and the relative impacts on performance and safety of the equipment associated with the components [i.e. one or more asset types impacted by the maintenance events].; [and an average time for completion of the maintenance events].
	The combined invention of Wetzer, Mandava and Elder may not explicitly disclose  further comprising: identifying two or more related maintenance events; and determining one or more of: an interval between the related maintenance events; and an average time for completion of the maintenance events
	Analogous art Tonack discloses identifying two or more related maintenance events; and determining one or more of: an interval between the related maintenance events; and an average time for completion of the maintenance events (see at least  [0060] Returning to FIG. 8, a user at a remote business location or any location within the network, may enter a trend analysis program at step 808. The trend analysis program may be used in a predictive maintenance environment to analyze trends of equipment failures over time by location, type of equipment, type of component that failed or other parameters particular to the type of production equipment used in the production environment [i.e. identifying two or more related maintenance events]; see further [0062] A number of different trend and predictive maintenance analyses may be performed at the machine level using historical maintenance data, as indicated by operation 1012. For example, using the historical maintenance data, Mean Time Between Failure (MTBF) [i.e. an interval between the related maintenance events] and Mean Time to Recover (MTR) metrics may be calculated. MTBF and MTR are well known terms in the reliability and maintainability arts. They determine an average time between failures of a machine or piece of equipment . an average time for completion of the maintenance events]. The calculations may be performed on individual pieces or equipment, classes of similar equipment, and/or all equipment in inventory or in a particular location).
	
It would have been obvious to one of ordinary skill in the art to include in the predicted maintenance scheduling of Wetzer, Mandava and Elder the , Mean Time Between Failure (MTBF) and Mean Time to Recover (MTR) metrics as taught by Tonack since the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that it would produce a predictable result of determining costs to a customer (see Tonack, [0053]).
Conclusion
The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.
See attached PTO 892
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN S MILLER whose telephone number is (571)270-5288.  The examiner can normally be reached on M-F 10am-6pm. Examiner’s fax phone number is (571) 270-6288.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN S MILLER/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See  Electric Power Group v Alstom S.A.  No. 2015-1778 (Fed. Cir. 1 August 2016) “In a similar vein, we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category. See, e.g., TLI Commc’ns, 823 F.3d at 613; Digitech, 758 F.3d at 1351; SmartGene, Inc. v. Advanced Biological Labs., SA, 555 F. App’x 950, 955 (Fed. Cir. 2014); Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Canada (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372 (Fed. Cir. 2011); SiRF Tech., Inc. v. Int’l Trade Comm’n, 601 F.3d 1319, 1333 (Fed. Cir. 2010); see also Mayo, 132 S. Ct. at 1301; Parker v. Flook, 437 U.S. 584, 589–90 (1978); Gottschalk v. Benson, 409 U.S. 63, 67 (1972)”.  
        
        2 See Content Extraction, 776 F.3d at 1347–48, “CET’s claims merely recite the use of this existing scanning and processing technology to recognize and store data from specific data fields such as amounts, addresses, and dates.
        See id. There is no “inventive concept” in CET’s use of a generic scanner and computer to perform well-understood, routine, and conventional activities commonly used in industry. See Alice, 134 S. Ct. at 2359. At most, CET’s claims attempt to limit the abstract idea of recognizing and storing information from hard copy documents using a scanner and a computer to a particular technological environment. Such a limitation has been held insufficient to save a claim in this context. See Alice, 134 S. Ct. at 2358; Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715– 16 (Fed Cir. 2014); buySAFE, 765 F.3d at 1355.
        
        3 See Electric Power Group, further stating “And we have recognized that merely presenting the results of abstract processes of collecting and analyzing information, without more (such as identifying a particular tool for presentation), is abstract as an ancillary part of such collection and analysis. See, e.g., Content Extraction, 776 F.3d at 1347; Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014)”.
        
        4 “It is well-settled that mere recitation of concrete, tangible components is insufficient to confer patent eligibility to an otherwise abstract idea. Rather, the components must involve more than performance of “‘well understood, routine, conventional activit[ies]’ previously known to the industry.” Alice, 134 S. Ct. at 2359 (quoting Mayo, 132 S.Ct. at 1294)”. Id, pages 10-11.  “Likewise, the server fails to add an inventive concept because it is simply a generic computer that “administer[ s]” digital images using a known “arbitrary data bank system.” Id. at col. 5 ll. 45–46. But “[f]or the role of a computer in a computer-implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of ‘well-understood, routine, [and] conventional activities previously known to the industry.’” Content Extraction, 776 F.3d at 1347–48 (quoting Alice, 134 S. Ct at 2359). “These steps fall squarely within our precedent finding generic computer components insufficient to add an inventive concept to an otherwise abstract idea. Alice, 134 S. Ct. at 2360 (“Nearly every computer will include a ‘communications controller’ and a ‘data storage unit’ capable of performing the basic calculation, storage, and transmission functions required by the method claims.”); Content Extraction, 776 F.3d at 1345, 1348 (“storing information” into memory, and using a computer to “translate the shapes on a physical page into typeface characters,” insufficient confer patent eligibility); Mortg. Grader, 811 F.3d at 1324–25 (generic computer components such as an “interface,” “network,” and “database,” fail to satisfy the inventive concept requirement); Intellectual Ventures I, 792 F.3d at 1368 (a “database” and “a communication medium” “are all generic computer elements”); BuySAFE v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014) (“That a computer receives and sends the information over a network—with no further specification—is not even arguably inventive.”)”. TLI Communications LLC v. AV Automotive L.L.C., (No. 15-1372, (Fed. Cir. May 17, 2016)), at *12-13
        
        5 “Nor, in addressing the second step of Alice, does claiming the improved speed or efficiency inherent with applying the abstract idea on a computer provide a sufficient inventive concept. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”); CLS Bank, Int’l v. Alice Corp., 717 F.3d 1269, 1286 (Fed. Cir. 2013) (en banc) aff’d, 134 S. Ct. 2347 (2014) (“[S]imply appending generic computer functionality to lend speed or efficiency to the performance of an otherwise abstract concept does not meaningfully limit claim scope for purposes of patent eligibility.” (citations omitted))”. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 115 U.S.P.Q.2d 1636 (Fed. Cir. 2015). 
        
        
        6 See Applicant’s specification [0012] ... “The computerized method may include: generating the dynamic asset value information based on sensor data from one or more sensors on the asset. The dynamic asset value information indicates variance in a performance metric of the asset based on an input value”; [0057]... “For example, dynamic value information may indicate an expected value of an asset over life of the asset, such as may be provided by the asset manufacturer to illustrate how the assets output, efficiency, failure risk, etc. changes over the asset's lifetime”.
        7See Applicant’s specification [0051] “A time series of predicted value of the asset over a time period around the upcoming maintenance event, such as within a few days or hours of the maintenance event. This time series may be based on a combination of the dynamic asset value information for the particular asset, and the forecasted or predicted value of the particular asset as future times”; [0053] “The data analysis system 100 may provide  recommended time slot(s) to initiate one or more maintenance events in an interactive graphical user interface,  which may include a time series chart indicating recommended times to initiate the one or more maintenance events” 
        
        8 See Applicant’s specification, [0061] “... Additionally, in some embodiments a performance curve or performance model for a particular asset may be used to calculate an expected value ( e.g., an expected performance metric of the asset) based on an expected future input of condition of the asset”.
        
        9 Examiner noting that the term ‘dynamic value model’ does not appear in Applicant’s detailed description, and paragraphs [0044] and [0064] describe a ‘value model’ as “For example, value data 122, which may include a value model for a particular asset (e.g., a particular type, model, size, year, etc. of asset)”. 
        10 Applicant’s specification does not disclose or describe “recommended window of time is during less preferred times”. See Applicant’s paragraph, [0053]
        11 See Applicant’s specification [0054] ... further noting that “maintenance event object” is not defined or described in Applicant’s specification.